 1

 2

 3                                UNITED STATES DISTRICT COURT
 4                                        DISTRICT OF NEVADA
 5                                                   ***
 6    UNITED STATES OF AMERICA,                             Case No. 2:18-cr-00285-JCM-VCF
 7                           Plaintiff,
                                                            ORDER
 8          v.
 9    RODNEY SWANSON,
10                           Defendant.
11

12          Presently before the court is Rodney Swanson’s motion to modify the conditions of his

13   pretrial release (ECF No. 22), filed on February 1, 2019. This matter is set for hearing on

14   February 20, 2019 at 10:30 a.m., in Las Vegas Courtroom 3C. Given the nature of the motion,

15   the court orders Pretrial Services to attend the hearing and to be prepared to discuss the effect of

16   the motion to modify on defendant’s other pretrial conditions.

17          IT IS SO ORDERED.

18          IT IS FURTHER ORDERED that the Clerk of Court serve this order on Pretrial Services.

19          IT IS FURTHER ORDERED that the Clerk of Court serve defendant’s motion to modify

20   (ECF No. 22) on Pretrial Services.

21

22          DATED: February 12, 2019

23
                                                           C.W. HOFFMAN, JR.
24                                                         UNITED STATES MAGISTRATE JUDGE
25

26

27

28
